DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2021 has been entered.

Response to Amendment
The amendment filed on 13 October 2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 	
16, wherein the aperiodic array is a Vogel spiral.”, where deletions are underlined.

Allowable Subject Matter
Claims 1-16, 19-27, 29, 30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1:	The prior art of record does not teach or reasonably suggest an illumination device comprising a dielectric aperiodic array disposed on the phosphor layer, the aperiodic array comprising a plurality of sub-wavelength scattering pillars arranged to form an aperiodic pattern, the aperiodic array configured to restrict emission of the second light beam to within a restricted angular cone, wherein the aperiodic pattern of the dielectric aperiodic array is configured to produce azimuthally isotropic scattering of incident luminescence within the restricted angular cone, and wherein each of the plurality of dielectric pillars comprises a transparent dielectric.
Lawrence et al. (Lawrence, N., Trevino, J., and Del Negro, L. “Aperiodic arrays of active nanopillars for radiation engineering”, Journal of Applied Physics 111, 113101 (2012)), considered the closest prior art, teaches an illumination device comprising a dielectric aperiodic array comprising a plurality of sub-wavelength scattering pillars arranged to form an aperiodic pattern.  However, Lawrence’s pillars are not made of a transparent dielectric since, as photoluminescent structures, they are required to absorb the first light beam.

Claims 2-15, 29, and 30 inherit the subject matter from claim 1.
With respect to claim 16:	The prior art of record does not teach or reasonably suggest an arrangement comprising a plurality of dielectric sub-wavelength scattering pillars disposed on the substrate and arranged to form a dielectric aperiodic array with an aperiodic pattern, the plurality of dielectric pillars of the aperiodic pattern configured to cooperate to produce azimuthally isotropic scattering of incident luminescence to within a restricted angular cone, wherein the aperiodic array is configured to restrict illumination emissions to within the restricted angular cone, and wherein each of the plurality of dielectric pillars comprises a transparent dielectric.
Lawrence et al. (Lawrence, N., Trevino, J., and Del Negro, L. “Aperiodic arrays of active nanopillars for radiation engineering”, Journal of Applied Physics 111, 113101 (2012)), considered the closest prior art, teaches an arrangement comprising a dielectric aperiodic array comprising a plurality of sub-wavelength scattering pillars arranged to form an aperiodic pattern.  However, Lawrence’s pillars are not made of a transparent dielectric since, as photoluminescent structures, they are required to absorb the first light beam.
Dal Negro (US 2014/0016181 A1), another related prior art, teaches an arrangement comprising an aperiodic array configured to restrict emission of a light 
Claims 19-23 inherit the subject matter from claim 16.
With respect to claims 24:	The prior art of record does not teach or reasonably suggest a method of manufacturing an arrangement, the method comprising forming the plurality of sub-wavelength scattering pillars from the substrate, wherein each of the plurality of dielectric pillars comprises a transparent dielectric, wherein the aperiodic array is configured to restrict illumination emissions to within a restricted angular cone, and wherein the pattern of the plurality of sub-wavelength scattering pillars is configured to produce azimuthally isotropic scattering of incident luminescence within the restricted angular cone.
Lawrence et al. (Lawrence, N., Trevino, J., and Del Negro, L. “Aperiodic arrays of active nanopillars for radiation engineering”, Journal of Applied Physics 111, 113101 (2012)), considered the closest prior art, teaches a method of making an arrangement comprising a dielectric aperiodic array comprising a plurality of sub-wavelength scattering pillars arranged to form an aperiodic pattern.  However, Lawrence’s pillars are not made of a transparent dielectric since, as photoluminescent structures, they are required to absorb the first light beam.
Dal Negro (US 2014/0016181 A1), another related prior art, teaches a method of making an arrangement comprising an aperiodic array configured to restrict emission of a light beam to within a restricted angular cone.  However, Dal Negro’s aperiodic array is made of gold nanoparticles and so are neither dielectric nor transparent.
Claims 25-27 inherit the subject matter from claim 24.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721. The examiner can normally be reached 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571)272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NATHANIEL J LEE/Examiner, Art Unit 2875   

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875